[ex10_11.jpg]

 

June 29, 2007

Bob Shupe

Moab, Utah

Dear Bob,

This is our proposal for an option to acquire the 10 Hoopy Claims in
Southwestern Colorado.

Utah Uranium Corp. a company incorporated in the state of Nevada, and listed on
the OTC Bulletin Board trading under the symbol (UTUC) hereby proposes the
following terms for an acquisition of the Hoopy property.

A total purchase price of $375,000 cash and the issuance of 400,000 shares of
Utah Uranium Corp. (UTUC), payable as follows:

> > On acceptance: $10,000
> > 
> > 90 days after acceptance: $10,000
> > 
> > 180 days after acceptance: $45,000 Cash, 50,000 shares of UTUC
> > 
> > Year 1 anniversary: $80,000 Cash, 100,000 shares of UTUC
> > 
> > Year 2 anniversary: $100,000 Cash, 100,000 shares of UTUC
> > 
> > Year 3 anniversary: $130,000 Cash, 150,000 shares of UTUC

After three years of payments and work commitments Utah Uranium Corp. will have
earned a 100% interest subject to a 4.0% NSR of which 100% can be purchased for
$1,000,000

 

 

 

 

/s/ Bob Shupe                               

Bob Shupe

 

 

/s/ Peter Dickie                               

Peter Dickie, President

Utah Uranium Corp.